J-S49007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    PAMELA HASSON,                             :
                                               :
                      Appellant                :   No. 1139 WDA 2016

              Appeal from the Judgment of Sentence June 30, 2016
              In the Court of Common Pleas of Washington County
              Criminal Division at No(s): CP-63-CR-0001859-2015


BEFORE:        DUBOW, J., SOLANO, J., and FITZGERALD J.*

MEMORANDUM BY DUBOW, J.:                                 FILED AUGUST 8, 2017

        Appellant, Pamela Hasson, appeals from the Judgment of Sentence

entered in the Washington County Court of Common Pleas on June 30, 2016,

following her conviction of one count each of Possession With Intent to

Deliver (“PWID”) and Possession of a Controlled Substance.1 We affirm.

        The relevant facts, as gleaned from the trial court’s Opinion, are as

follows. At trial, the Commonwealth presented the testimony of three police

officers who witnessed Appellant sell and deliver eight plastic bags stamped

with a red horse to a confidential informant (“CI”).           On May 19, 2016,

Detective Robert Martin and the CI took part in a controlled “drug buy” in


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30) and 35 P.S. § 780-113(a)(16), respectively.
J-S49007-17



the parking lot of a Family Dollar store in Washington, PA. Detective Martin

and the CI were in the CI’s car.       Detectives Jonathan Miller and Peter

Jaskiewicz were in a car parked at GetGo gas station approximately twenty

to forty feet from the CI’s car.

      Appellant stopped at the driver’s side door of the CI’s car and handed

the CI glassine containers known as stamp bags, stamped with a red horse.

In exchange for those bags, which were later determined to contain heroin,

the CI gave Appellant money.

      Detective Martin testified that he never left the passenger-side seat of

the car, that the transaction occurred no more than four feet from where he

sat, and that the CI never left his sight. He also testified that he was clearly

able to see the woman from whom the CI purchased the heroin. Detective

Martin described her as wearing a pink shirt and white shorts, and identified

her as Appellant.

      Detective Miller had worked with this CI before and that while working

with the CI, the CI had indicated that they could “buy narcotics off of Pam.”

Detective Miller testified that he was familiar with “Pam” and knew she

resided on Sammy Angott Way, which was only a short distance from the

Family Dollar store where the heroin transaction took place. After the sale,

Detective Miller saw Appellant walk in the direction of Sammy Angott Way.

Detective Miller unequivocally identified Appellant as the person who took

part in the heroin transaction with the CI.




                                     -2-
J-S49007-17



       Detective Jaskiewicz also identified Appellant as the person who

exchanged drugs for money with the CI. He likewise confirmed that he saw

Appellant walk toward Sammy Angott Way following the transaction, and

that he knew she lived there.          He testified that the detectives chose their

surveillance location so they could watch Appellant come and go from that

direction. See Trial Ct. Op., 11/9/16, at 3-7.

       On March 15, 2016, after a one-day jury trial, the jury returned a

guilty verdict on the above charges. On June 30, 2016, the court sentenced

Appellant to a term of 12 to 24 months’ incarceration for the PWID

conviction, and imposed no further penalty for the Possession conviction.2

Appellant did not file a Post-Sentence Motion.

       Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

       Appellant raises the following issue on appeal:

              The [c]ourt erred in denying [Appellant’s] [M]otion for
              [J]udgment of [A]cquittal at the close of the
              Commonwealth’s case in chief, as the evidence presented
              at trial was not sufficient to prove the charges beyond a
              reasonable doubt. Specifically, the evidence lacked the
              testimony of the confidential informant and consisted of
              the biased testimony of police officers.


____________________________________________


2
  Also at Appellant’s sentencing hearing, the trial court accepted Appellant’s
guilty plea to an unrelated PWID charge and sentenced Appellant to a
consecutive term of 12 to 24 months’ incarceration on that conviction. See
Case No. CP-63-CR-1947-2015



                                           -3-
J-S49007-17



Appellant’s Brief at 6.

       In her sole issue on appeal, Appellant purports to challenge the

sufficiency of the Commonwealth’s evidence in support of her conviction.

Specifically, she argues that by relying solely on police testimony identifying

her and not presenting the testimony of the CI, the Commonwealth failed to

prove its case beyond a reasonable doubt. Appellant’s Brief at 8-9.

       Although presented as a sufficiency claim, the focus of Appellant’s

argument is, at its core, not actually that the testimony of Detectives Martin,

Miller, and Jaskiewicz was insufficient to establish the elements of the crimes

with which the jury convicted her. Rather, Appellant baldly claims, relying

on Commonwealth v. Carter, 233 A.2d 284 (Pa. 1967), that because of

their positions as police officers, all of the officers’ testimony lacked

credibility and the jury should not have believed it.3 Id. at 8. Appellant is

essentially challenging the weight the jury gave to the Commonwealth’s

evidence.

       A challenge to the weight of the evidence must be preserved either in

a Post-Sentence Motion, by a written motion before sentencing, or orally

prior to sentencing. Pa.R.Crim.P. 607(A)(1)-(3). As noted in the comment
____________________________________________


3
   We are unpersuaded by Appellant’s reliance on Commonwealth v.
Carter, supra, which recognized that police officers often have a
“competitive [interest] in [ferreting] out crime[,]” which made that Court
“reluctant to permit the establishment of facts crucial to criminal guilt solely
by police testimony based on a single observation where testimony from a
more disinterested source is available.” See Carter, 233 A.2d at 288.



                                           -4-
J-S49007-17



to this rule, “[t]he purpose of this rule is to make it clear that a challenge to

the weight of the evidence must be raised with the trial judge or it will be

waived.” Id. cmt. If an appellant never gives the trial court the opportunity

to provide relief, then there is no discretionary act that this Court can

review.    Commonwealth v. Thompson, 93 A.3d 478, 491 (Pa. Super.

2014).

       Our review of the record indicates that Appellant failed to raise the

issue in the trial court prior to sentencing or in a Post-Sentence Motion.4

Accordingly, we find that Appellant has waived her challenge to the weight of

the evidence.

       To the extent that Appellant claims that the Commonwealth provided

insufficient evidence to sustain her conviction because it did not present the

CI’s testimony, we note that she did not timely object to the Commonwealth

not presenting the CI as a witness and did not file a Motion to Compel

disclosure of the CI’s identity. Accordingly, Appellant has also waived this

issue for review. See Pa.R.A.P. 302(a) (“issues not raised in the lower court

are   waived    and    cannot     be   raised    for   the   first   time   on   appeal”);

Commonwealth v. Vernon, 471 A.2d 897, 900 (Pa. Super. 1984) (the

disclosure of a CI’s identity is properly preserved for appeal if the appellant


____________________________________________


4
  Moreover, in her Brief, Appellant failed to provide a “[s]tatement of place
of raising or preservation of issues” for her weight of the evidence claim, as
required by Pa.R.A.P 2117(c) and Pa.R.A.P. 2119(e).



                                           -5-
J-S49007-17



raises a timely objection at trial on the issue and attempts to redress it in a

Post-Trial Motion).

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2017




                                     -6-